DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on July 26, 2021. 
Claims 1, 3-4, and 6 have been amended. 
Claims 2 and 5 have been canceled. 
Claims 1, 3-4, and 6 are currently pending. 
Response to Arguments
Applicant’s arguments, see Pg. 8, filed July 26, 2021, with respect to the abstract have been fully considered and are persuasive.  The objection of abstract has been withdrawn. Applicant has removed the legal phraseology from the abstract.
Applicant’s arguments, see Pg. 8, filed July 26, 2021, with respect to Claims 1-6 have been fully considered and are persuasive.  The objections of the claims 1-3 have been withdrawn. Applicant has corrected the minor informalities found in the claims 1, and 3. Applicant has canceled claims 2 and 5. However, amendments introduce new informalities. Applicant states that they have corrected the minor informalities of claim 4. However, the claim recites “(where N ≥ 2)” and “(where M ≤ N)”. The parentheses must be removed in order to clarify that the limitations are part of the claimed invention. 
Applicant’s arguments, see Pg. 8-Pg. 9, filed July 26, 2021, with respect to Claims 4-6 have been fully considered and are persuasive.  The 112(a) rejection of the claims 4-6 have been 
Applicant’s arguments, see Pg. 11, filed July 26, 2021, with respect to Claims 1-6 have been fully considered and are persuasive.  The 103 rejection of the claims had been withdrawn. Applicant has amended the claims 1 and 4 to include the allowable subject matter indicated in the previous Office action.
Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive. Regarding the 112(b) rejection of claim 1 and 4, Applicant states that the 112(b) issues of claim 1 have been corrected. However, amended claim 1 and claim 4 introduces new 112(b) issues. Applicant has corrected the lack of antecedence found in claim 4 and has added structure to claim 4 in order to avoid 112(f) interpretation. Applicant has canceled claims 2 and 5.
Regarding the 101 rejection of claims 1-3, Applicant argues that claim 1 has been amended to positively recite structural elements “which remove the claim from the mental process grouping at least because the claimed invention cannot practically be performed in the human mind”. However, Applicant has added limitations directed to the X-ray CT device with X-ray tube and detector, and a computing unit with a processor in the preamble. The claim fails to recite limitations directed to providing the X-ray CT device with X-ray tube and detector, and a computing unit with a processor in the body of the claim. Further, the claim recites “a parameter estimation method for an X-ray CT (Computer Tomography) system comprising:” which is interpreted as intended use. Applicant is advised to positively recite the claimed structure in to the body of the claim. 
Claim Objections
s 1 and 4 are objected to because of the following informalities:
Regarding claim 1, “setting a coordinate to have coordinate axes” should be changed to “setting a coordinate space to have coordinate axes” in order to change the wording to what is recited in the specification and keep the wording consistent with the rest of the claim. 
Regarding claim 4, “(where N ≥2)” and “(where M ≤ N)” should be changed to “, where N ≥2,” and “, where M ≤ N,” in order to clarify that the limitations are part of the claimed invention. 
Regarding claim 4, “set a coordinate to have coordinate axes” should be changed to “set a coordinate space to have coordinate axes” in order to change the wording to what is recited in the specification and keep the wording consistent with the rest of the claim.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a parameter estimation method for an X-ray CT (Computer Tomography) system comprising:” and “the method comprising:” which renders the claim indefinite. The claim fails to particularly point out whether the claim is directed to the X-ray CT system or directed to the method. 
Further, the claim recites the limitation “setting a coordinate to have coordinate axes that represent the M number of second parameters and a likelihood of the M number of second parameters”. However, the claim does not recite what data is being used to set the coordinate. The preamble of the claim recites applying projection based method to X-ray attenuation responses to reconstruct an image using estimated values. However, the claim fails to recite limitations directed to obtaining the X-ray responses that has an energy distribution. The claim fails to particularly point out what data is being used to set the coordinate. The claim recites the limitation directed to “an input unit” passively. The claim fails to particularly point whether or not the input unit is part of the claimed invention.  The Examiner has interpreted the claim as "A parameter estimation method for an X-ray CT (Computer Tomography) system, the method comprising: 
providing the X-ray CT system comprising an X-ray CT device with an x-ray tube, an x-ray detector, and a computing unit with an input unit, a processor and a transceiver,
irradiating an imaged subject using X-rays generated by the X-ray tube;
measuring X-rays attenuated by the imaged subject with the X-ray detector; 
receiving the data from the X-ray detector;
applying a projection based method to X-ray attenuation responses from the received data  by using the computing unit, wherein the X-ray attenuation responses having X-ray energy distribution for an N, where N ≥ 2, number of first parameters; 

setting a coordinate space to have coordinate axes that represent the M number of second parameters and a likelihood of the M number of second parameters; 3Appl. No. 16/636,404TADA-12460 Amendment dated July 26, 2021 Reply to Office Action of May 25, 2021 
executing a first step of setting a predetermined starting point in the coordinate based on the X-ray attenuation responses, and doing a first search to search in a predetermined direction in the coordinate space from the predetermined starting point for a first value to have a highest likelihood;
 executing a second step of doing a second search to search for a second value to have the highest likelihood, under the condition that at least one of a starting point and a direction for the second search is different from that for the first search; and 
executing a third step of doing a third search to search on a line connecting the first value with the second value for a highest likelihood estimator to have the highest likelihood, and setting the highest likelihood estimator as an estimated value by the M number of second parameters, 
wherein an angle formed by a ridge line with respect to one of the coordinate axes in a distribution of the likelihood with respect to one of the coordinate axes of the M number of second parameters in the coordinate space is input through an input unit, and 
wherein the first and second searches in the first and second steps are executed in a direction perpendicular to the ridge line.”
Regarding claim 4, the claim recites the limitation directed to “an input unit” passively. The claim fails to particularly point whether or not the input unit is part of the claimed invention.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claim recites limitations directed to the steps of setting a coordinate space, setting a predetermined starting point, doing a first search for a first value, doing a second search for a second value, and doing a third search for the highest likelihood. Are interpreted as a mental process that can be performed with one’s mind. The claim fails to recite subject matter that prevents the method steps to be performed in the mind. As currently written, the claim allows a user to manually perform the claimed steps. The limitations fall within the mental processes grouping of abstract ideas. Therefore, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claim fails to recite the steps being performed by a specific structure. The claim recites “A parameter estimation method for a for an X-ray CT (Computer Tomography) system comprising: an X-ray CT device comprising an x-ray tube and an x-ray detector, the X-ray tube irradiates X-rays and the X-rays irradiated by the X-ray tube and attenuated by an imaged subject are measured by the X-ray detector; a computing unit comprising a processor and a transceiver coupled to the processor, the transceiver configured to receive data from the X-ray detector, wherein the computing unit is configured to apply a projection-based method to X-ray attenuation responses 
Dependent claim 3 when analyzed as a whole are held patent ineligible under 35 U.S.C. 101 because the additional limitations fail to establish that the claims are not directed to a mental process abstract idea. The dependent claims do not add anything significantly more that would make the claims patent eligible. 
Allowable Subject Matter
Claims 1 and 3 would be allowable if rewritten or amended to overcome the objections, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.
Claims 4 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts are Brambilla (U.S. 2016/0363442) in view of Yamakawa (U.S. 2019/0162679).
Regarding claim 1, as best understood:

providing the X-ray CT system (Fig. 4, 400) comprising an X-ray CT device (Fig. 4, 400) with an x-ray tube (Fig. 4, 401), an x-ray detector (Fig. 4, 403), and a computing unit ([0096], processor and memory) with a processor ([0096], processor and memory) and transceiver ([0096], processor and memory),
irradiating an imaged subject using X-rays generated by the X-ray tube ([0046], spectrum transmitted through sample);
measuring X-rays attenuated by the imaged subject with the X-ray detector ([0046], spectrum transmitted through sample detected by the detector); 
receiving the data from the X-ray detector ([0096], receiving data);
applying a projection based method to X-ray attenuation responses from the received data  by using the computing unit ([0047]-[0052], calibration using spectrum), wherein the X-ray attenuation responses having X-ray energy distribution for an N, where N ≥ 2, number of first parameters ([0047]-[0052], spectrum); 
reconstructing an image with the computing unit by using estimated values on given values in the X-ray attenuation responses for an M, where M ≤ N, number of second parameters ([0015], energy spectrum acquired);
setting a coordinate space ([0046]-[0065], energy spectrum) to have coordinate axes that represent the M number of second parameters ([0046]-[0060] and [0097], materials), and a likelihood of the M number of second parameters ([0060]-[0073] and [0100], likelihood function); 3Appl. No. 16/636,404TADA-12460 Amendment dated July 26, 2021 Reply to Office Action of May 25, 2021 

executing a second step of doing a second search to search for a second value to have a highest likelihood ([0104]-[0107], second search to find second thickness), under the condition that at least one of a starting point and a direction for the second search is different from that for the first search ([0103], smaller search interval); and 
executing a third step of doing a third search for a highest likelihood estimator to have the highest likelihood ([0073], [0086], and [0102], search for thickness), and setting the highest likelihood estimator as an estimated value by the M number of second parameters ([0073], [0086[, and [0102], thickness estimated).
Yamakawa teaches executing a third step of doing a third search to search on a line ([00182], contour line) connecting the first value with the second value (Fig. 12(c), vectorization).
However, Brambilla and Yamakawa fails to disclose wherein an angle formed by a ridge line with respect to one of the coordinate axes in a distribution of the likelihood with respect to one of the coordinate axes of the M number of second parameters in the coordinate space is input through an input unit, and wherein the first and second searches in the first and second steps are executed in a direction perpendicular to the ridge line.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed 
Regarding claim 4, as best understood:
Brambilla discloses An X-ray CT system comprising: 
an X-ray CT device (Fig. 4, 400) comprising an x-ray tube (Fig. 4, 401) and an x-ray detector (Fig. 4, 403), the X-ray tube (Fig. 4, 401) irradiates X-rays (Fig. 4, 409) and the X-rays irradiated by the X-ray tube and attenuated by an imaged subject (Fig. 4, 402) are measured by the X-ray detector (Fig. 4, 403); 
a computing unit (Fig. 4, 404 and 405) comprising an input unit (Fig. 4, 404 and 405), a processor (Fig. 4, 404 and 405) and a transceiver (Fig. 4, 404 and 405) coupled to the processor, the transceiver configured to receive data ([0096], receiving data) from the X-ray detector which includes X-ray attenuation responses through the imaged subject ([0096], receiving data), having X-ray energy distribution for an N, where N ≥ 2, number of first parameters, for obtaining an N number of projection data ([0047]-[0052], spectrum); 
wherein the computing unit (Fig. 4, 404) is configured to:
 apply a projection-based method to the projection data ([0042], spectrum), to reconstruct an image using estimated values on given values in the X-ray attenuation responses for an M, where M ≤ N, number of second parameters ([0110], enhanced spectrum),
set a coordinate space ([0046]-[0065], energy spectrum) to have coordinate axes of the M number of second parameters ([0046]-[0060] and [0097], materials), and a likelihood of the M number of second parameters ([0060]-[0073] and [0100], likelihood function),
 and execute: 

 a second step of doing a second search to search for a second value to have a highest likelihood ([0104]-[0107], second search to find second thickness), under the condition that at least one of a starting point and a direction for the second search is different from that for the first search ([0103], smaller search interval);  and
 a third step of doing a third search for a highest likelihood estimator to have the highest likelihood ([0073], [0086], and [0102], search for thickness), and setting the highest likelihood estimator as an estimated value by the M number of second parameters ([0073], [0086[, and [0102], thickness estimated).
Yamakawa teaches executing a third step of doing a third search to search on a line ([00182], contour line) connecting the first value with the second value (Fig. 12(c), vectorization).
However, Brambilla and Yamakawa fails to disclose wherein an angle formed by a ridge line with respect to one of the coordinate axes in a distribution of the likelihood with respect to one of the coordinate axes of the M number of second parameters in the coordinate space is input through an input unit, and wherein the first and second searches in the first and second steps are executed in a direction perpendicular to the ridge line.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884